Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claim(s) 1-2 and 11-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by IKEDA et al. (Pub NO. US 2019/0074166 A1; hereinafter Takeda).
Regarding Claim 1, Takeda teaches a plasma probe device (device 70 in Fig. 4 and Fig. below; See ]0063]-[0066] ) comprising:
an antenna (71 in Fig. 4 and Fig. below; See [0063]) installed in an opening portion formed in a wall of a processing container (antenna is in side wall 1b of processing chamber 1 in Fig. 4 and Fig. below; See [0063]-[0064]) via a seal member (O-Ring 73 in Fig. 4 and Fig,. below is seal; See [0063]-[0064]) that seals between a vacuum space and an atmospheric space (See [0053]-[0054]); and
a light transmission portion (probe 70 senses plasma and connected to antenna 71 to transmit light in Fig. 4 and Fig. below; See [0040]-[0042], [0053]-[0054]) installed inside the antenna or forming at least a portion of the antenna, and configured to transmit emission of plasma generated in the vacuum space to the atmospheric space (light transmission portion 70 in Fig. below is connected to atmosphere from vacuum portion of plasma probe, therefore it emits plasma from vacuum to atmosphere).

    PNG
    media_image1.png
    759
    856
    media_image1.png
    Greyscale

Regarding Claim 2, Takeda teaches the plasma probe device of Claim 1, wherein the antenna is formed of a conductor (See [0034]) having a through-hole (71 has hole where 70 goes through in Fig. 4) through which the light transmission portion is capable of being inserted (See 70 is inserted by through-hole of chamber 1 in Fig. 4), and
the light transmission portion is inserted through the through-hole (See 70 is inserted by through-hole of chamber 1 in Fig. 4).
Regarding Claim 11, Takeda teaches the plasma probe device of Claim 2, wherein the light transmission portion is formed of a cylindrical (transmission portion in Fig. 4 is cylindrical shape; See [0024]) dielectric material (See [0009], [0033]).

    PNG
    media_image2.png
    764
    879
    media_image2.png
    Greyscale

Regarding Claim 12, Takeda teaches the plasma probe device of Claim 1, further comprising:
a dielectric support (74 in Fig. 9A; See [0090]) formed of a dielectric material and supporting the antenna from surroundings of the antenna (See [0090]-[0091]).
Regarding Claim 13, Takeda teaches the plasma probe device of Claim 1, wherein the antenna is formed of a dielectric material (See [0091]) that transmits the emission of the plasma (See [0026]) and has an electrode embedded in the antenna (See [0044], [0094]-[0095]), and
the light transmission portion forms at least the portion of the antenna (portion of light transmission 70 in Fig. 4 is formed of antenna 71).
Regarding Claim 14, Takeda teaches the plasma probe device of Claim 13, wherein the electrode is formed in a shape of a mesh (See [0094]).
Regarding Claim 15, Takeda teaches the plasma probe device of Claim 13, wherein the electrode is formed in a shape of a plate (electrode can be any shape; See [0095]) or a film and has an opening portion (See [0095]).
Regarding Claim 16, Takeda teaches the plasma probe device of Claim 1, wherein facing surfaces of the antenna and the wall are spaced apart from each other by a predetermined width (See [0046]-[0047]), and a surface of the antenna exposed through the opening portion is more recessed than a surface of the wall (See [0061]), in which the opening portion is formed, on a side of the vacuum space (See [0053]-[0055], [0063]).
Regarding Claim 17, Takeda teaches the plasma probe device of Claim 1, farther comprising a controller (140; See [0035]) configured to: 
correct an emission intensity of the plasma that passes through the light transmission portion during a plasma process (transmission unit is controlled based on impedance/gas emission; See [0030]) based on a thickness of a film deposited on a surface of the antenna on a side of the vacuum space and detected by the antenna (See [0030]-[0033]); and control a condition of the plasma process based on the corrected emission intensity of the plasma (impedance is controlled based on intensity of plasma transmission; See [0035]).
Regarding Claim 18, Takeda teaches the plasma probe device of Claim 17, wherein the controller is configured to control the condition of the plasma process based on at least one of a plasma electron density and a plasma electron temperature detected by the antenna (See [0040]-[0042]).

Allowable Subject Matter
6.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Regarding Claim 3, none of the prior art fairly teaches or suggests the plasma probe device of Claim 2, wherein the light transmission portion is installed in the antenna via a second seal member that seals between the vacuum space and the atmospheric space.
Claims 4-10 depend on claim 3. Therefore claims 4-10 also have allowable subject matter.


Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Ikeda et al. (Pub NO. US 2021/0035788 A1) discloses Plasma Processing Apparatus and Control Method.
	b. Ikeda et al. (Pub NO. US 2018/0301387 A1) discloses Plasma Processing Apparatus and Control Method.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858